UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7127



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES A. CAMPBELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CR-98-56, CA-00-309-7)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Campbell, Appellant Pro Se. Rick A. Mountcastle, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Campbell appeals the district court’s denial of his

motion for the production of transcripts and other unspecified

records from his criminal proccedings.    We dismiss the appeal for

lack of jurisdiction because the order is not appealable.      This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2